PER CURIAM.
We find no merit in appellant’s first point on appeal. We do, however, agree *1093that appellant cannot be legally convicted and sentenced for the crimes of possession of cocaine within one thousand feet of a school and possession of cocaine based on his possession of multiple quantities of cocaine at the same time and place. See Grene v. State, 702 So.2d 510 (Fla. 3d DCA 1997); Tucker v. State, 608 So.2d 122 (Fla. 2d DCA 1992). Accordingly, we reverse the defendant’s conviction and sentence on the charge of possession of cocaine with intent to sell and remand for discharge on that count.1
Reversed and remanded with instructions.

. The State concedes error on this issue.